Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Beldock, J.), entered February 27, 1987, which denied his motion pursuant to CPL article 440 to vacate a judgment of conviction of the same court rendered June 14, 1978.
Ordered that the order is affirmed.
The defendant’s judgment of conviction was affirmed by this court (People v Hood, 96 AD2d 1152, affd 62 NY2d 863). The defendant’s sole contention on this appeal from the denial of his motion to vacate the judgment of conviction is that he was denied the effective assistance of appellate counsel. The proper procedure for addressing such a claim, however, is through an application for writ of error coram nobis addressed to this court (see, People v Bachert, 69 NY2d 593). We have considered and denied the defendant’s application for a writ of error of coram nobis (People v Hood, 180 AD2d 751 [decided herewith]). Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.